Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The title is:                                                                                             See MPEP § 606.01.
ELECTRICAL CONNECTOR WITH POWER TERMINALS 
SURROUNDING THE SIGNAL TERMINALS

Reasons for Allowance
Claims 1-20 are allowed.
Regarding claims 1, 14 and 20; allowability resides, at least in part, with the prior art not showing or fairly teaching an electrical connector comprising a plurality of power terminals surrounding and spaced from a plurality of signal terminals in conjunction with ALL the remaining limitations within respective claims 1, 14 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 2022/0131308 Lin et al. (claim set filed June 18, 2021) was examined for obvious double-patenting rejections, none were identified at this time.

3a.	US 2005/0112952 Wang et al., US 6,464,542 Lee, US 6,780,027 Allison and  US 7,682,161 Mao et al. each disclose electrical connectors having power terminals to either side of the signal terminal or signal terminals.

3b.	US 7,473,110 Wu et al. shows a plurality of power terminals surrounding a single signal terminal.



3c.	US 10,714,854 Peng et al., US 11,128,077 Lai, US 8,905,790 Staudigel and           US 10,627,090 Mostoller each disclose electrical connectors having a plurality of power terminals and signal terminals; Peng et al. discloses them in a cross configuration, Lai discloses them with the signal terminals flanking the power terminals, Staudigel discloses a grouping of the signal terminals partially ringed by the power terminals and Mostoller discloses the power terminals surrounded by the signal terminals; each for their own reasons with there being no teaching of arranging the power terminals to surround the plurality of signal terminals.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  

The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). [AltContent: textbox (VANESSA GIRARDI )]  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833